IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT JACKSON                     FILED
                              JULY 31, 1998 SESSION               September 3, 1998

                                                                  Cecil Crowson, Jr.
                                                                   Appellate C ourt Clerk
CLONTE THOMAS,                              )
                                            )       NO. 02C01-9804-CR-00113
       Appellant,                           )
                                            )       SHELBY COUNTY
VS.                                         )
                                            )       HON. JOSEPH B. DAILEY,
STATE OF TENNESSEE,                         )       JUDGE
                                            )
       Appellee.                            )       AFFIRMED - RULE 20


                                        ORDER


       Petitioner appeals the summary dismissal of his second petition for post-

conviction relief.   The trial court dismissed the petition finding the statute of

limitations had expired, and his allegations were resolved in his first petition for post-

conviction relief. We affirm the judgment of the trial court pursuant to Rule 20,

Tennessee Court of Criminal Appeals.

       Petitioner was convicted of first degree murder on August 7, 1991. The

conviction was affirmed by this Court. State v. Clonte J. Thomas, C.C.A. No.

02C01-9112-CR-00262, Shelby County (Tenn. Crim. App. filed January 27, 1993,

at Jackson). The Tennessee Supreme Court denied permission to appeal on June

7, 1993.

       Petitioner filed his first petition for post-conviction relief on September 23,

1993, alleging ineffective assistance of counsel and erroneous jury instructions.

The petition was dismissed after an evidentiary hearing, and this Court affirmed the

dismissal. Clonte Thomas v. State, C.C.A. No. 02C01-9408-CR-00167, Shelby

County (Tenn. Crim. App. filed March 22, 1995, at Jackson). Permission to appeal

was denied by the Tennessee Supreme Court on July 10, 1995.

       The present petition for post-conviction relief was filed on February 27, 1998.

The trial court summarily dismissed the petition finding it to have been filed outside

the statute of limitations, and the previous petition had been resolved on its merits.
       Petitions filed after May 10, 1995, are controlled by the Post-Conviction

Procedure Act of 1995. See Tenn. Code Ann. § 40-30-201 Compiler’s Notes. The

statute of limitations is one (1) year. Tenn. Code Ann. § 40-30-202(a). For

convictions that were final prior to May 10, 1995, the last possible date for filing a

petition for post-conviction relief was May 10, 1996. See Jason L. Jennings v.

State, C.C.A. No. 01C01-9703-CR-00106 Davidson County (Tenn. Crim. App. filed

April 1, 1998, at Nashville). None of the exceptions to the one-year requirement

applies in this case. See Tenn. Code Ann. § 40-30-202(b). Thus, the trial court

correctly ruled that the petition was barred by the statute of limitations.

       Further, Tenn. Code Ann. § 40-30-202(c) provides that a second or

subsequent petition shall be summarily dismissed if a prior petition has been

resolved on its merits by a court of competent jurisdiction. As found by the trial

court, the prior petition was resolved on its merits; therefore, the trial court properly

dismissed the present petition summarily.

       It is, therefore, ordered that the judgment of the trial court be affirmed

pursuant to Rule 20, Tennessee Court of Criminal Appeals. Costs are taxed to the

state as it appears the petitioner is indigent.



                                                   ____________________________
                                                   JOE G. RILEY, JUDGE



                                                   ___________________________
                                                   PAUL G. SUMMERS, JUDGE



                                                   ___________________________
                                                   DAVID G. HAYES, JUDGE




                                           2